DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election without traverse of Group I, claims 1-10 drawn to the injection unit in the reply filed on November 8, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation "an injection piston. which, within the scope of an injection process, is configured to push out a plasticized mass", and the claim also recites "in particular plasticized plastic" which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Claims 2-10 are rejected by dependence.

2.	Claims 2- 6 and 8-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).
	 In the present instance, claim 2 recites the broad recitation "a closed-loop or open-loop control device is provided", and the claim also recites "which preferably is configured to closed-loop or open-loop control the at least two plasticizing units" which is the narrower statement of the range/limitation. 
	In the present instance, claim 3 recites the broad recitation "movable between two positions by a moving device, and the claim also recites " which is the narrower statement of the range/limitation. Claim 3 additionally recites the broad recitation “in a first position, the injection cylinder is fluidically connected with a moulding tool,” and the claim also recites “preferably the injection nozzle is indirectly or directly pressed against a moulding tool and/or a stationary mould clamping plate” which is the narrower statement of the range/limitation.
In the present instance, claim 4 recites the broad recitation "the moving device comprises a linear drive,, and the claim also recites " which is the narrower statement of the range/limitation. 
	In the present instance, claim 5 recites the broad recitation "one drive is configured to fluidically connect the plasticizing units with the injection nozzle by a movement of the plasticizing units, and the claim also recites “preferably transverse to the longitudinal axis of the injection cylinder" which is the narrower statement of the range/limitation. 
	In the present instance, claim 6 recites the broad recitation “wherein at least one”, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. 
	In the present instance, claim 8 recites the broad recitation “wherein at least one, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. 
	In the present instance, claim 9 recites the broad recitation “wherein at least one, and the claim also recites “preferably all” which is the narrower statement of the range/limitation. 
	In the present instance, claim 10 recites the broad recitation “A moulding machine”, and the claim also recites “preferably an injection moulding machine” which is the narrower statement of the range/limitation. 
	The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	For the purposes of compact prosecution, examiner will consider the claims to be directed to the narrower limitation.

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


1.	Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yusa (JP2003191280A) from IDS dated 03/07/2022.
Regarding Claim 1, Yusa anticipates an injection unit for a moulding machine (paragraph [0018] injection molding apparatus) comprises:
 an injection cylinder, and an injection piston is provided in the injection cylinder, which, within the scope of an injection process, (Fig. 2 paragraph [0035] plunger heating cylinder -21 is equipped with a filling plunger – 23...can be advanced and retracted by a cylinder – 12) is configured to push out a plasticized mass - in particular plasticized plastic - from the injection cylinder and to feed it to a moulding tool via an injection nozzle (Fig. 3 paragraph [0035] the filling plunger – 23 moves backward and is measured, the molten resin is filled from the spool – 18 into the mold through the nozzle – 11 by moving forward), 
wherein at least two plasticizing units (Fig. 2 paragraph [0035] the plasticizing cylinders – 20a and 20b communicate with a common plunger heating cylinder – 21) and two supply channels (Fig. 2 paragraph [0035] molten resin passages – 29a and 29b) are provided, wherein the at least two plasticizing units can be fluidically connected with the injection nozzle by the supply channels (Fig. 3 paragraph [0039] molten resin – 9a plasticized from around the piece – 7a flow through the resin passage – 29a to the tip of the filling plunger – 23; nozzle – 11) and 
the at least two plasticizing units are configured to supply the injection cylinder with the plasticized mass via the supply channels and the injection nozzle prior to the injection process (Fig.3 resin passage – 29a between the screw and the plunger is blocked, and the metering is completed) See Fig. 3 below:
	
    PNG
    media_image1.png
    533
    663
    media_image1.png
    Greyscale

Regarding Claim 2, Yusa anticipates all the limitations of claim 1 and further discloses a closed-loop or open-loop control device is provided (paragraph [0035] in order to control the advance/retreat amount of the filling plunger – 23, the position sensor – 8 is preferably used...such control means are well known to those skilled in the art), which preferably is configured to closed-loop or open-loop control the at least two plasticizing units to sequentially supply the injection cylinder (Figs 1-3 paragraph [0013] When filling the first resin – 9a, the needle valve – 33 interlocked with the drive plate – 34 closes the flow path – 35b of the second resin – 9b, and then the inner cylinder nozzle – 11b moves backward to open the flow path – 35a. The screw – 10a advances. After that, the second resin is filled).

Regarding Claim 3, Yusa anticipates all the limitations of claim 1 and further discloses an injection cylinder is movable between two positions by a moving device, preferably along a longitudinal axis of the injection unit (Fig. 2 paragraph [0038] plunger heating cylinder – 21 communicates with the spool -18 of the mold – 15 through the nozzle – 11), wherein in a first position, the injection cylinder is fluidically connected with a moulding tool, preferably the injection nozzle is indirectly or directly pressed against a moulding tool and/or a stationary mould clamping plate (Fig. 2 paragraph [0038] passes through the gate – 19 and enters the cavity – 17 having a predetermined shape of the movable mold – 16, and/or in a second position, the injection cylinder is fluidically connected with at least one of the at least two plasticizing units (Fig. 3, 4 paragraph [0034] deliver the molten resins – 9a and 9b from the plasticizing cylinder – 20a and 20b... each of the molten resin delivery devices is communicated with a plunger heating cylinder....through molten resin passages – 29a and 29b). .

Regarding Claim 4, Yusa anticipates all the limitations of claim 3 and further discloses that the moving device comprises a linear drive, preferably a piston-cylinder unit.  (Fig. 2 paragraph [0035] plasticizing cylinders – 20a and 20b communicate with a common plunger heating cylinder – 21...is equipped with a filling plunger – 23 that can be advanced and retracted.)

Regarding Claim 6, Yusa anticipates all the limitations of claim 1 and further discloses that at least one - preferably all - of the at least two plasticizing units comprises a plasticizing screw (paragraph [0023] two-color injection molding machine filled with at least two types of thermoplastic resins, each resin is plasticized by an independent screw).

Regarding Claim 7, the instant specification defines a recycling device as plasticizing units configured to process recycled plastic.  Yusa anticipates this feature because it has plasticizing units and is capable of processing recycled plastic.

Regarding Claim 8, Yusa anticipates all the limitations of claim 1 and further discloses that at least one - preferably all - of the at least two plasticizing units comprise/s a melt reservoir (Fig. 2 paragraph [0035] plasticizing cylinders – 20a and 20b communicates with a common plunger heating cylinder – 21 equipped with a filling plunger – 23...when the filling plunger moves backward, a resin reservoir – 34 is generated in front of the front end of the filling plunger – 23). 

Regarding Claim 9, Yusa anticipates all the limitations of claim 1 and further discloses that at least one - preferably all - of the at least two plasticizing units is/are arranged substantially in parallel to the injection cylinder (See Fig. 2 above paragraph [0033]).

Regarding Claim 10, Yusa anticipates all the limitations of claim 1 and further discloses a moulding machine, preferably an injection moulding machine, including the injection unit according to claim 1 (paragraph [0023]).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yusa (JP2003191290A) from IDS dated 03/07/2022 in view of Miyaki (KR101835704B1).
Regarding Claim 5, Yusa discloses all the limitations of claim 1, however, while Yusa discloses that at least two plasticizing units comprise at least one drive (Fig. 2 paragraph [0033]] inside the plasticizing cylinders – 20a and 20b, rotatable screws – 10a and 10b are mounted, respectively, which has at least one drive configured to fluidically connect the plasticizing units with the injection nozzle (Fig. 3, 4 paragraph [0034] deliver the molten resins – 9a and 9b from the plasticizing cylinder – 20a and 20b... each of the molten resin delivery devices is communicated with a plunger heating cylinder....through molten resin passages – 29a and 29b)by a movement of the plasticizing units - preferably transverse to the longitudinal axis of the injection cylinder. 
However, Yusa does not disclose that the fluidic connection is accomplished by a movement of the plasticizing units in the transverse direction to the longitudinal axis of the injection cylinder.
Miyaki discloses a plurality of injection devices for an injection molding machine (abs) whereby a composite article is molded (paragraph [0010]). Miyaki further discloses that this plurality of injection apparatuses including plasticization units (Figs 1, 2 paragraph [0024] injection apparatus – 14 with a screw (not shown) and a driving unit – 45 for driving the screw to rotate and forward and backward ) and moreover, the plasticizing units (injection apparatuses)  can move transverse to the longitudinal axis of the injection cylinder (Figs. 1, 2 paragraph [0025]  injection apparatus containing screw – 14 and 15 are shown by arrows to be movable in the mold opening and closing direction – A, but also in the horizonal direction – B, in a direction other than the screw axis See Fig. 2 below:
	
    PNG
    media_image2.png
    678
    1031
    media_image2.png
    Greyscale

It would have	 been obvious to one with ordinary skill in the art to combine Yusa with Miyaki whereby a two-component injection unit with a plurality of plasticizing units would have these units to be movable in a transverse direction to the longitudinal or screw axis. This would be advantageous because the main purpose is to change the injection apparatuses which come into contact with the nozzle holes of the stationary metal mold. They need only be movable in directions other than the screw axis and are, thereby easier to move (paragraph [0025]). 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/MATTHEW J DANIELS/           Primary Examiner, Art Unit 1742